IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                 NOS. WR-90,923-01 & 90,923-02


          EX PARTE GILBERT ANTONIO GUILLEN-HERNANDEZ, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NOS. 16-DCR-075926-HC-1 & 17-DCR-076852-HC-1
                        IN THE 458TH DISTRICT COURT
                          FROM FORT BEND COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of continuous sexual abuse of a child and sexual assault of a child

and sentenced to terms of life and 20 years’ imprisonment. The First Court of Appeals affirmed his

convictions. Guillen-Hernandez v. State, Nos. 01-18-00461-CR and 01-18-00462-CR (Tex.

App.—Houston [1st Dist.] July 2, 2019). Applicant filed these applications for writs of habeas

corpus in the county of conviction, and the district clerk forwarded them to this Court. See TEX .

CODE CRIM . PROC . art. 11.07.

       Applicant contends that appellate counsel was ineffective because counsel failed to notify him

when his appeals were affirmed and did not timely inform him of his right to file pro se PDRs. Based
                                                                                                   2

on the record, the trial court has determined that Applicant, through no fault of his own, was denied

timely notice of the Court of Appeals’ affirrnance and of the right to file pro se petitions for

discretionary review.

       Relief is granted. Smith v. Robbins, 528 U.S. 259 (2000); Ex parte Miller, 330 S.W.3d 610

(Tex. Crim. App. 2009). Applicant may file out-of-time PDRs of the judgments of the First Court

of Appeals in case numbers 01-18-00461-CR and 01-18-00462-CR that affirmed his convictions in

cause numbers 16-DCR-075926-CR and 17-DCR-076852 from the 458th District Court of Fort Bend

County. Applicant shall file his PDRs with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered:     September 23, 2020
Do not publish